DETAILED ACTION
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1 and 9, the inclusion of,  ‘a housing having a bracket assembly and configured to attach to the toilet bowl rim, combined with the arced lift arm with an arm guide and a motor,’ as a whole and along with other claim limitations was not found or fairly taught by the prior art.  The closest prior art is to Chung (US Pub. 2021/0307571) which shows a toilet lifting device with an arced lift arm and gear, but fails to show the device having a housing configured to attach to the toilet bowl rim and an arm guide.  Further there was no motivation to combine the Chung device and change the Chung housing from being housed within a toilet shroud, to one that would be attachable at the rim or to modify the Chung device to include an arm guide attached to the backside of the housing. Anderson, Jr. et al. (US 8,272,081) shows a toilet seat lift device with an arced arm and a housing that attaches to the rim but fails to show an arm guide attached to the backside.  Smith (US 5,829,067) shows the general state of the art of a toilet lift device having an arc arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/7/2022